931 F.2d 456
Bennie BREWER, Appellee,v.Dave PARKMAN, et al., Appellant.
No. 89-2980.
United States Court of Appeals,Eighth Circuit.
Dec. 28, 1990.

Appeal from the United States District Court for the Eastern District of Arkansas.
Appellant's petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of this court filed on November 15, 1990, 918 F.2d 1336 (8th Cir.) are vacated.


1
The parties are directed to file supplemental briefs not exceeding fifteen (15) pages in length.  The supplemental briefs should not duplicate prior briefs and only new cases should be argued.  All briefs should be limited to the points raised in the petition for rehearing en banc.  Eighteen copies of the supplemental briefs should be filed, simultaneously on or before January 14, 1991.


2
This case will be argued on Friday, February 1, 1991 in St. Louis, Missouri pending further direction.